Citation Nr: 1115444	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran's DD-214 states that he served on active duty from March 1980 to July 1981, with 5 months and 10 days of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently returned to the RO in Indianapolis, Indiana.

The Veteran testified at a Board video hearing at the RO in Indianapolis, Indiana in March 2011.  This transcript has been associated with the file.


FINDING OF FACT

The Veteran's current MS is not shown to be due to a disease or injury in service or to any incident of his military service and did not manifest within seven years of separation from service.


CONCLUSION OF LAW

 MS was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in March 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA also obtained Social Security Administration (SSA) record and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for  MS and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's MS is related to service.  The Veteran himself has provided statements that his MS is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disability and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease such as MS when it is manifested to a compensable degree within 7 years of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has multiple sclerosis as a result of active service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran was afforded a medical examination at entrance to, and separation from, service in August 1979 and September 1980, respectively.  At his entrance examination there were no defects noted, other than two scars.  Also on his self reported Report of Medical History the Veteran did not indicate he had any MS symptoms.  At his separation examination again the examiner reported no defects other than the Veteran's scars.  The Veteran did not complain of MS symptoms and MS was not diagnosed.

The Board has reviewed the Veteran's service treatment records and notes that the Veteran was seen with complaints of blurred vision of 1 day in July 1980.  There is no follow up treatment record, or a diagnosis of MS.  The Veteran was also seen in March 1981 with complaints that he could not hear out of his right ear.  The examiner noted fluid in the ear and reported a possible ear infection.  There is no further mention of right ear hearing loss in the Veteran's service treatment records.  

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with MS.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran was first diagnosed with MS in June 2007, approximately 36 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran indicated in his March 2011 hearing testimony that he was given a spinal tap to test for MS.  As noted above, the Veteran was first diagnosed with MS in June 2007.  See e.g., January 2008 VA treatment record.  A November 2007 VA treatment record indicated that the Veteran was having problems with standing, completing household chores, and other everyday tasks.  A community health nurse arranged for the Veteran to have assistance with housekeeping, laundry, meal preparation, and shopping.  Id.  

At his November 2011 Board hearing the Veteran testified that he was blind in his left eye and deaf in his right ear.  He also testified that he had not been given an opinion as to what caused his MS, so he believed it may be related to service.  A statement by the Veteran's sister in March 2011 reported that since 1986 or 1987 the Veteran had complained of left eye vision loss and right ear hearing loss.  She indicated that although he had been seen by multiple physicians, they offered no diagnosis for what was causing the problem.

The Board has also reviewed the Veteran's SSA records.  Treatment records from 1996 indicate the Veteran had suffered multiple strokes, transient ischemic attacks (TIAs), and valvular heart disease.  The Veteran had alleged during the TIAs he suffered from slurred speech, blurred vision, and headaches.  See November 1996 Request for Medical Advice.  The examiner's opinion was that the Veteran was unable to perform basic work activities on a sustained basis.  Id.  On a July 1996 disability report the Veteran stated he previously had two strokes and currently suffered from blurred vision, balance issues, and deafness in his right ear.  He attributed this to severe mitral valve prolapse.  There is no opinion or indication in the Veteran's SSA records that his current MS is related to his active duty military service.

The Board also acknowledges the medical literature submitted by the Veteran indicating the link between MS and military service.  However, this evidence is general in nature and no examiner has specifically related this information to the Veteran.  See Sacks v. West, 11 Vet. App. 314 (1998).  

Further, as there is no competent evidence of record that MS manifested to a compensable degree within seven years of service discharge, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's MS and service, as well as evidence showing no diagnosis of MS until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, the Board finds that there is no evidence of MS during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current MS and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of probative evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and diagnosis of MS weigh against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for MS on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


